Citation Nr: 1708322	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to February 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective January 30, 2009.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in December 2011.  A transcript is of record.  This matter was previously before the Board, when it was remanded in April 2012 pending additional development and a VA examination.  Most recently, the case was before the Board in June 2016 when it denied entitlement to a TDIU, and remanded the issue of bilateral hearing loss to obtain treatment records to associate with the claims file. 

In November 2016, the Court of Appeals for Veteran's Claims (CAVC or Court) vacated the June 2016 Board decision to the extent that it denied entitlement to a TDIU.  However, since the issue of bilateral hearing loss was remanded, it was not before the Court, and remained undisturbed.  See Breeden v. Principi, 17 Vet. App. 475, 477-78 (2004). 

The Veteran is currently service-connected for bilateral hearing loss, an ear disease, bilateral recurrent otitis media, and tinnitus for a combined evaluation of 20 percent, effective January 30, 2009. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2)(West 2015).


FINDINGS OF FACT

1. The Veteran's hearing impairment is not worse than level III in either ear. 

2. The schedular criteria for consideration of a TDIU have not been met at any time during the appellate period, and referral for extraschedular consideration is not warranted.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The criteria for TDIU on a schedular basis have not been met, and referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran appeals the denial of a compensable rating for his service-connected bilateral hearing loss disability, and a readjudication of his TDIU claim. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection for his bilateral hearing loss disability.  The record reflects that the Veteran was provided all required notice in a letter mailed in March 2009, prior to the initial adjudication of the claim.  However, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied. 

Similarly, VA's duty to assist has also been satisfied.  The AOJ has obtained the Veteran's service treatment records, VA treatment records, and all relevant post-service medical evidence identified by the Veteran has been obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  Further, VA has made efforts to obtain records from the Social Security Administration (SSA), but SSA informed VA that no records existed, and in August 2013, the Veteran informed VA that he has never filed for benefits from the SSA.  See VA Form 21-0820.  Accordingly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran has also been afforded appropriate VA examinations to determine the severity of his hearing loss disability, most recently in June 2016.  The examination records contain all findings necessary to rate the disability, to include the functional impact of the Veteran's hearing loss disability and determinations of the reliability of the audiometric test results, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate.  The Veteran has contended that audiometric testing is not an accurate depiction of his hearing loss disability because it is conducted in a soundproof room rather than "ordinary" conditions.  VA regulations require that audiological testing be conducted in a controlled setting, and not under "real world" conditions.  See 38 C.F.R. § 4.85(a) (2016).  The evidence does not indicate that any of the audiometric testing was inaccurate or improperly conducted. 

Finally, the Board finds substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the AOJ conducted a direct search for VA treatment records referencing audiometric testing completed on November 17, 2010, and November 22, 2011, to associate the results with the record.  However, the search returned a negative response, as the records at Bay Pines VA Medical Center for the aforementioned dates do not exist. See August 2016 VA Form 27-0820. Thus, the claims are not ready to be considered on the merits. 

Merits of the Claims 

Increased Rating 

The Veteran seeks a higher disability rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1922).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000 to 2,000, 3,000, 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc. the evaluation will be based solely on the puretone threshold average.  38 C.F.R. § 4.85(c) (2016).  Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz, the evaluation can be based on the puretone threshold average and speech discrimination ability or solely on puretone threshold average.  38 C.F.R. § 4.86 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102 , 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has reviewed all evidence of record pertaining to the history of the hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that further development is warranted. 
On the authorized audiological evaluation in May 2009 puretone thresholds, in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
75
90
LEFT
30
35
50
85
95

The Veteran had an average right ear puretone threshold of 58.70 decibels and an average left ear puretone threshold of 66.25 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 in the left ear. The VA audiometric finding reflects level II in each ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII (2016).  The examiner noted that the Veteran had mild to profound sensorineural bilateral hearing loss, and further concluded that the Veteran's hearing loss is not related to his otitis externa because it is sensorineural in etiology. 

Subsequent to this examination, the Veteran had another authorized audiological evaluation in January 2013 in which puretone thresholds, in decibels were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
90
95
LEFT
35
35
70
90
95

The Veteran had an average right ear puretone threshold of 66.25 decibels and an average left ear puretone threshold of 72.50 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The VA audiometric finding reflects level II in each ear.  While the puretone thresholds have gotten more significant since his last VA examination, the designations in combination still correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII (2016). 
Sequentially, the Veteran had an additional authorized audiological evaluation in June 2016 in which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
60
75
95
LEFT
40
40
75
90
95

Thus, the Veteran had an average right ear puretone threshold of 67.50 decibels and an average left ear puretone threshold of 75 decibels (in the frequencies of 1000, 2000, 3000, and 4000 Hertz).  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.  The VA audiometric findings reflect level III in each ear.  Consequently, these designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII (2016). 

The examiner noted that the Veteran is currently wearing VA-issued bilateral hearing aids, but despite the use of the hearing aids, the Veteran does have some communication difficulties.  The examiner determined that the Veteran experiences sensorineural hearing loss in both ears in the frequency range of 500-4000Hz, however his threshold does not meet the criteria to be considered a disability for VA purposes.  Further, the VA examiner indicated that the Veteran's hearing loss disability should not have an impact on ordinary conditions of daily life.  In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner described the Veteran's functional effects, as he stated the Veteran struggles to communicate effectively in the presence of background noise; is unable to hear when people are in the back of the car; often asks for repetition; and that the Veteran does not always understand speech.  This indicates that the examiner did elicit information from the Veteran concerning the functional effects of his disability.  The standard of Martinak has been met, and thus the June 2016 VA examination is adequate for rating purposes. 

Additionally, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in either ear.  See 38 C.F.R. § 4.86(a) (2016).  Moreover, puretone thresholds never reached 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b) (2016).  As such, an exceptional pattern of hearing impairment is not shown.  Furthermore, there was no certification that speech discrimination scores were not appropriate in this case.  As such, there is no basis for rating this case under the alternate criteria of 38 C.F.R. § 4.85, Table VIA (2016). 

The Veteran has a history of difficulty understanding speech, particularly in the setting of the car business, auto auctions, and whenever there is background noise.  See December 2011 Hearing Testimony.  The Veteran also explained that he has trouble hearing the voices of a women and children.  See May 2009 VA Examination.  Additional evidence of record includes a December 2012 statement in which the Veteran noted that he has been prescribed hearing aids twice, and while the second pair works well, it still did not cure all hearing issues.  In accordance, the Veteran has been counseled on communication strategies for effectively using hearing aids, which include decreasing his distance to the speaker, decreasing background noise, and being in directly in the line of sight.  

Based upon the above, the Board finds that the schedular criteria for a compensable rating have not been met at any time during the appeal period.  The reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements of the Veteran regarding his hearing loss disability.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluations under VA's Rating Schedule for hearing loss disabilities, because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  More importantly, the record includes precise audiometric and word recognition test findings which greatly outweigh any subjective perceptions of decreased hearing acuity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

While sympathetic to the Veteran's complaints, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Board must deny the Veteran's claim for an evaluation in excess of the current disability rating.  See U.S.C.A. § 5107(b) (2016).  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of  "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.  

The Veteran has stated that his hearing loss impedes his ability to communicate and function particularly in the presence of background noise, or multiple speakers.  He further reports difficulty using hearing aids due to the fact that they only help when he has one-on-one conversation.  The Veteran's complaints are credible and consistent with the audiology examinations of record. 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  As such, the schedular evaluation in this case is adequate.  The Veteran's bilateral hearing loss is contemplated and reasonably described by the rating criteria discussed above.  The VA audiological examinations on file do not show significant functional impairment due to hearing loss, as the Veteran's bilateral hearing loss was level III or better.  The Veteran does not have symptoms associated with his disability that has been left unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

Although the Veteran has asserted that the functional impact is severe, the actual symptoms the Veteran suffers from with respect to his bilateral hearing loss, is a lack of hearing ability, and that symptom is contemplated by the Rating Schedule.  The Board further observes that VA examinations are conducted without use of hearing aids, so his nonuse of hearing aids at times is accurately measured by his audiometric examinations. 

The Board finds that the available schedular evaluation is adequate to rate the Veteran's hearing loss.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19(holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board further observes that the Veteran is also service-connected for tinnitus, which is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  He has been assigned the maximum 10 percent rating for this aspect of disability.  Overall, the Board finds that the schedular criteria assigned for his hearing loss and tinnitus adequately addresses all aspects of disability, and that there is no credible lay or medical evidence of compounding negative effects from both disabilities which is not adequately addressed in the assigned schedular ratings.  Accordingly, referral for extraschedular consideration is not warranted. 


TDIU

The Veteran contends that his bilateral hearing loss, amongst his other service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17 (2016).  

The Board took jurisdiction of the issue of entitlement to a TDIU in April 2012, pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  As the record stands now, the Veteran is service connected for three disabilities, namely tinnitus, bilateral hearing loss, and bilateral otitis media.  Due to the fact that the Veteran's bilateral hearing loss has not reached a compensable rating during the entire rating period, his combined evaluation for purposes of a TDIU is 20 percent, effective January 30, 2009. 

Per 38 C.F.R. § 4.16, if the Veteran has more than one service-connect disability, he would need to possess at least one disability ratable at 40 percent or more, and additional disabilities which bring his combined total to 70 percent or more to meet the schedular criteria for a TDIU.  At present, the Veteran's combined 20 percent evaluation does not meet the schedular criteria, and thus a TDIU is not warranted.  38 C.F.R. § 4.16(a) (2016). 

TDIU Extraschedular Consideration

As the Veteran does not meet the schedular requirements for a TDIU, the only remaining questions is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b) (2016).  The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) (2016).  

Upon review of all of the evidence of record, both lay and medical, the Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  The Board has acknowledged and considered the Veteran's statements throughout the record addressing his employability, including his May 2009 VA audiological exam in which the examiner noted the Veteran had trouble hearing women and children's voices; his testimony at the December 2011 Board hearing where he stated he stopped working because of his difficulty hearing; a December 2012 letter where the Veteran stated he was unable to work for eight years, and noted he had been using VA issued hearing aids; a September 2013 letter, where the Veteran noted he has to say "huh" and "excuse me" when speaking with large groups; and lastly his June 2016 VA audiological examination where the Veteran noted he does not hear well when people are in the back of the car, but that his tinnitus is not bothersome.  The Board notes that the Veteran is competent and credible to report the subjective symptoms and functional limitations he experiences regarding his hearing loss disability. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nonetheless, the Board emphasizes that the Veteran's description of his service-connected disabilities must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  In this regard, the Board notes the May 2009 ear disease VA examination, where the examiner noted the Veteran stopped working because he was eligible by age or duration of work to retire, and also that the issue causes no effects on usual daily activities.  Similarly, the May 2009 audiological examiner noted the situation of greatest difficulty for the Veteran is hearing conversation in the presence of background noise.  Subsequently, the January 2013 VA audiological examiner stated that the Veteran's hearing loss and tinnitus should not affect his ability to obtain and maintain gainful employment.  Further, the Board notes that the June 2016 VA audiological examiner opined that the Veteran's hearing loss does not impact ordinary conditions of daily life, including his ability to work.  The Board finds the opinions of the aforementioned VA examiners, coupled with the objective audiological medical evidence, including the puretone thresholds and speech discrimination scores from 2009, 2013, and 2016 to be more probative than the lay contentions alone as to the extent the Veteran's hearing loss disability affects his employability.  

The remaining evidence of record, including VA treatment records, do not address the Veteran's employability.  For these reasons, the Board finds that the weight of the evidence of record is against a finding that the Veteran's service connect disabilities render him unemployable.  Rather, the most recent VA examiner established that the Veteran's condition should not impact ordinary life or ability to work.  Furthermore, a higher rating for his hearing loss disability has been considered and denied, and the Veteran is rated at the highest schedular rating for his other two service-connected disabilities (otitis media and tinnitus).  In sum, the evidence collectively does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  Thus the Board finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b) (2016).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


